NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                   Submitted December 8, 2009*
                                    Decided December 10, 2009


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                RICHARD D. C UDAHY, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

No. 09-2494                                                        Appeal from the United
                                                                   States District Court for the
AGWU NWOKE,                                                        Northern District of Illinois,
     Plaintiff-Appellant,                                          Eastern Division.
                v.                                                 No. 09 C 2764
VILLAGE OF BOLINGBROOK, ILLINOIS,                                  Charles P. Kocoras, Judge.
      Defendant-Appellee.


                                                 Order
    After receiving a ticket for running a red light, Agwu Nwoke filed this suit in federal
court under 42 U.S.C. §1983. He accuses the Village of Bolingbrook of malicious prose-
cution on the theory that its police force issues tickets to raise revenue rather than to
enforce the traffic laws.
    The district court dismissed the suit in a curt order that does not provide reasons,
and thus violates Circuit Rule 50. The suit may have been dismissed for failure to prose-
cute (Nwoke failed to appear at a scheduled hearing) or on the merits; if the latter, the
district court’s reasons for thinking the complaint defective were not stated. But there
would be no point to a remand, because the complaint is incurably deficient. There is no
federal-law claim for malicious prosecution, if state law provides remedies for that tort
(as Illinois does). See Newsome v. McCabe, 256 F.3d 747 (7th Cir. 2001). Other potential
problems with Nwoke’s theory need not be explored.

                                                                                            AFFIRMED

   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).